ORDER
By order dated February 14, 1997, Harry Clayton Walker, Jr., Esquire, was appointed pursuant to Rule 17(B) of the *273Rules for Lawyer Disciplinary Enforcement (RLDE), Rule 413, SCACR, to assume responsibility for respondent’s client files, trust account(s), escrow accounts), operating accounts), and any other account(s) into which respondent may have deposited client or trust monies. Mr. Walker now seeks to be relieved of his appointment.
IT IS ORDERED that Mr. Walker is relieved of further responsibility in this matter.
IT IS FURTHER ORDERED that William Cliff Moore, III, Esquire, is hereby appointed to assume responsibility for respondent’s client files, trust account(s), escrow accounts), operating account(s), and any other account(s) into which respondent may have deposited client or trust monies. Mr. Moore shall take action as required by Rule 31, RLDE, to protect the interests of respondent’s clients. Mr. Moore has authority to make disbursements from respondent’s trust, escrow, operating account and/or other accounts affected by this order as is reasonably necessary and may apply to the Chair of the Commission on Lawyer Conduct for authority to make any disbursements that appear to be unusual or out of the ordinary.
This order, when served on any bank or other financial institution maintaining trust, escrow and/or operating accounts) of respondent, shall serve as notice to the bank or other financial institution that William Cliff Moore, III, Esquire, has been duly appointed by this Court.
/s/ James E. Moore, A.J.
FOR THE COURT